Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda et al. (US 6408123 B1) hereafter referred to as Kuroda in view of Candelaria (US 5683934 A). Nabet et al. (US 20110175183 A1) hereafter referred to as Nabet is provided as evidence.
In regard to claim 1 Kuroda teaches a photodetector [see Fig. 3] absorbing surface plasmon polaritons (SPPs) [see column 8 “the light is scattered by the grating coupler 110 to turn into evanescent light, which interacts with the free electrons in the Ag thin films 102 and 104 and the dielectric polarization in the PMMA resin thin film 103 to excite surface plasmon polaritons”] by using a light absorbing layer [“photodetector 301” “the use of the grating coupler 109 provides an effect of enabling interacts with the free electrons in the Ag thin films 102 and 104 and the dielectric polarization in the PMMA resin thin film 103 to excite surface plasmon polaritons” see evidence Nabet paragraph 0019 “A plasmon is a quantum of plasma oscillation. More specifically, plasmons are oscillations of the free electron gas densities, which may be at optical frequencies. Plasmons may couple with photons to create plasmon-polaritons (PP). Surface plasmons are confined to surfaces of materials the free electrons on the surface of a metal”] of a light wave, and generating photocurrent [“In FIG. 3, reference numerals 302 and 303 respectively denote an upper electrode for taking out the photoelectric current of the photodetector 301 and a lower electrode”] based on the absorbed SPPs.
but does not teach that the light absorbing layer having a conduction band and a valence band in which an energy is split.
See Kuroda “Si cantilever 101” see Fig. 6 see SOI wafer.
See Candelaria Fig. 2 “FIG. 2 is an energy band diagram of the embodiment of FIG. 1 under a zero gate bias and illustrates the effect of strain induced band splitting on channel layer 12. FIG. 2 shows the relative relationship between valence band 22 and conduction band 23 in epitaxial layer 13, channel layer 12, and monocrystalline silicon layer 11. When channel layer 12 is under tensile stress, valence band edge or interface 24 in channel layer 12 splits and in effect, moves up in energy level toward conduction band 23. In addition, conduction band edge or interface 26 splits and in effect, moves down in energy level toward valence band 22. This results in a channel layer bandgap 27 that is narrower than monocrystalline silicon layer bandgap 28 and epitaxial layer bandgap 29. The offset or narrowing of channel layer bandgap 27 in effect creates a potential well that traps holes and electrons within channel layer 12”.

Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is use the split in the valence band and conduction band to narrow bandgap to increase the range of absorption of light.
In regard to claim 2 Kuroda and Candelaria as combined teaches wherein the light absorbing layer includes single- crystal silicon [see combination Kuroda monocrystalline silicon bands are split using uniaxial tensile stress] having the conduction band and valence band in which the energy level is split by applying uniaxial tensile stress.
In regard to claim 3 Kuroda and Candelaria as combined teaches wherein in the light absorbing layer, the energy level is split into a heavy hole [see Candelaria  “Also, the above effect results in channel layer 12 having energy levels preferentially populated with holes and electrons with reduced effective carrier masses”] and a light hole in the valence band.
In regard to claim 4 Kuroda and Candelaria as combined teaches wherein the photocurrent is generated by inducing the photocurrent through tunneling [see tunneling through the PMMA resin thin film 103]  caused by the absorbed SPPs.
In regard to claim 5 Kuroda and Candelaria as combined teaches comprising: a metal layer shielding incident light [see Kuroda Fig. 3 “the light is scattered by the grating coupler 110 to turn into evanescent light, which interacts with the free electrons in the Ag thin films 102 and 104 and the dielectric polarization in the PMMA resin thin film 103 to excite surface plasmon polaritons” see evidence Nabet paragraph 0019 “A plasmon is a quantum of plasma oscillation. More specifically, plasmons are oscillations of the free electron gas densities, which may be at optical frequencies. Plasmons may couple with photons to create plasmon-polaritons (PP). Surface plasmons are confined to 
In regard to claim 6 Kuroda and Candelaria as combined teaches  wherein at least a part of the metal layer includes an opened nanohole [see “grating coupler 109”], and the generated SPPs are absorbed into the light absorbing layer through the nanohole.
In regard to claim 7 Kuroda and Candelaria as combined teaches  wherein the nanohole is formed of a material [see the grating coupler 109 has Ag and resin] having a greater dielectric constant than air.
In regard to claim 9 Kuroda and Candelaria as combined teaches  wherein the metal layer is extended from a surface to the light absorbing layer [see Kuroda Fig. 3  “the surface plasmon polaritons of the respective surfaces are coupled to transmit along the interface of the Ag thin film 102 and the PMMA resin thin film 103 and that of the PMMA resin thin film 103 and the Ag thin film 104 toward the fixed end of the Si cantilever 101 in a Fano mode”] and guides the generated SPPs to the light absorbing layer.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda and Candelaria as combined and further  in view of Berini et al. (US 20150162462 A1) hereafter referred to as Berini
In regard to claim 8 Kuroda and Candelaria as combined teaches wherein the metal layer contains at least one of [see Kuroda Fig. 3  “the surface plasmon polaritons of the respective surfaces 
but does not specifically teach the nanohole is formed of a material containing Si3N4 [see the insulator is PMMA resin] .
However see Berini claim 15 “wherein the grating bumps are configured to couple optical energy having a wavelength in a specified range to the electrically-conductive film layer in a surface plasmon-polariton mode propagating along the electrically-conductive film layer including a field component that permeates the insulating layer and at least part of the semiconductor region;  wherein the insulating layer comprises at least one of SiO.sub.2, HfO.sub.2 and Si.sub.3N.sub.4, the grating bumps comprise at least one of Cu, Au, Ag, Al, Cr, TiN, TaN or a metal silicide, and the electrically-conductive film layer comprises at least one of Cu, Au, Ag, Al, Cr, TiN, TaN or a metal silicide”.
Thus it would be obvious to modify Kuroda to include the nanohole is formed of a material containing Si3N4 .
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is that silicon nitride is an excellent insulator known to give good results in grating application.

Claim 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda  in view of Candelaria and further in view of Nabet . Nabet is also used as evidence.
In regard to claim 10 Kuroda teaches an image sensor [see Fig. 3] comprising: 
a metal surface [see top of 104  see column 8 “ Ag thin films 102 and 104 ”] ; 
a metal nanohole  [see Fig. 3 “grating coupler 110 ”] formed on the metal surface; and 

wherein the detector absorbs surface plasmon polaritons (SPPs) [see column 8 “the light is scattered by the grating coupler 110 to turn into evanescent light, which interacts with the free electrons in the Ag thin films 102 and 104 and the dielectric polarization in the PMMA resin thin film 103 to excite surface plasmon polaritons”] by using a light absorbing layer [“photodetector 301” “the use of the grating coupler 109 provides an effect of enabling a highly efficient transformation between surface plasmon polaritons and a three-dimensional light wave”] , the SPPs being generated by combining surface plasmons (SPs) formed on the metal surface with photons [see “the light is scattered by the grating coupler 110 to turn into evanescent light, which interacts with the free electrons in the Ag thin films 102 and 104 and the dielectric polarization in the PMMA resin thin film 103 to excite surface plasmon polaritons” see evidence Nabet paragraph 0019 “A plasmon is a quantum of plasma oscillation. More specifically, plasmons are oscillations of the free electron gas densities, which may be at optical frequencies. Plasmons may couple with photons to create plasmon-polaritons (PP). Surface plasmons are confined to surfaces of materials the free electrons on the surface of a metal”] of a light wave, and generates photocurrent [“In FIG. 3, reference numerals 302 and 303 respectively denote an upper electrode for taking out the photoelectric current of the photodetector 301 and a lower electrode”] by using the absorbed SPPs.
Kuroda does not teach nanohole is array , detector is array.
Kuroda does not teach light absorbing layer is having a conduction band and a valence band in which an energy level is split.
See Kuroda “Si cantilever 101” see Fig. 6 see SOI wafer.
See Candelaria Fig. 2 “FIG. 2 is an energy band diagram of the embodiment of FIG. 1 under a zero gate bias and illustrates the effect of strain induced band splitting on channel layer 12. FIG. 2 shows 
Thus it would be obvious to modify Kuroda to include tensile stress in the photodetector 301 i.e. to include that light absorbing layer is having a conduction band and a valence band in which an energy level is split.
The motivation is use the split in the valence band and conduction band to narrow bandgap to increase the range of absorption of light.
Kuroda and Candelaria as combined does not teach nanohole is array , detector is array.
See Nabet paragraph 0042 “array of MSM photodetectors with parallel linear plasmonic lenses”.
Thus it would be obvious to modify Kuroda to include nanohole is array , detector is array.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to process more information.
In regard to claim 11 Kuroda , Candelaria and Nabet as combined teaches  wherein the detector array generates the photocurrent [“In FIG. 3, reference numerals 302 and 303 respectively denote an upper electrode for taking out the photoelectric current of the photodetector 301 and a lower electrode”] by inducing the photocurrent through tunneling [see tunneling through the PMMA resin thin film 103] caused by the absorbed SPPs.

In regard to claim 13 Kuroda , Candelaria and Nabet as combined teaches wherein the metal surface is extended from a surface to the light absorbing layer [see Kuroda Fig. 3  “the surface plasmon polaritons of the respective surfaces are coupled to transmit along the interface of the Ag thin film 102 and the PMMA resin thin film 103 and that of the PMMA resin thin film 103 and the Ag thin film 104 toward the fixed end of the Si cantilever 101 in a Fano mode”] and guides the generated SPPs to  the light absorbing layer.

Claim 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda  in view of Candelaria  . Nabet is used as evidence.
interacts with the free electrons in the Ag thin films 102 and 104 and the dielectric polarization in the PMMA resin thin film 103 to excite surface plasmon polaritons” see evidence Nabet paragraph 0019 “A plasmon is a quantum of plasma oscillation. More specifically, plasmons are oscillations of the free electron gas densities, which may be at optical frequencies. Plasmons may couple with photons to create plasmon-polaritons (PP). Surface plasmons are confined to surfaces of materials the free electrons on the surface of a metal”] of a light wave; and 
generating photocurrent [“In FIG. 3, reference numerals 302 and 303 respectively denote an upper electrode for taking out the photoelectric current of the photodetector 301 and a lower electrode”] by using the absorbed SPPs
but does not teach that the light absorbing layer having a conduction band and a valence band in which an energy level is split.
See Kuroda “Si cantilever 101” see Fig. 6 see SOI wafer.
See Candelaria Fig. 2 “FIG. 2 is an energy band diagram of the embodiment of FIG. 1 under a zero gate bias and illustrates the effect of strain induced band splitting on channel layer 12. FIG. 2 shows the relative relationship between valence band 22 and conduction band 23 in epitaxial layer 13, channel layer 12, and monocrystalline silicon layer 11. When channel layer 12 is under tensile stress, valence 
Thus it would be obvious to modify Kuroda to include tensile stress in the photodetector 301 i.e. to include that the light absorbing layer having a conduction band and a valence band in which an energy level is split.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is use the split in the valence band and conduction band to narrow bandgap to increase the range of absorption of light.
In regard to claim 15 Kuroda and Candelaria as combined teaches wherein the generation of photocurrent comprises generating the photocurrent [“In FIG. 3, reference numerals 302 and 303 respectively denote an upper electrode for taking out the photoelectric current of the photodetector 301 and a lower electrode”] by inducing the photocurrent through tunneling [see tunneling through the PMMA resin thin film 103] caused by the absorbed SPPs.

Claim 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda  in view of Candelaria and further in view of Nabet . Nabet is also used as evidence.
In regard to claim 16 Kuroda teaches a method of operating an image sensor [see Fig. 3] , the method comprising: 
generating photocurrent [“In FIG. 3, reference numerals 302 and 303 respectively denote an upper electrode for taking out the photoelectric current of the photodetector 301 and a lower 
wherein the generation of photocurrent comprises: absorbing surface plasmon polaritons (SPPs) [see column 8 “the light is scattered by the grating coupler 110 to turn into evanescent light, which interacts with the free electrons in the Ag thin films 102 and 104 and the dielectric polarization in the PMMA resin thin film 103 to excite surface plasmon polaritons”] by using a light absorbing layer [“photodetector 301” “the use of the grating coupler 109 provides an effect of enabling a highly efficient transformation between surface plasmon polaritons and a three-dimensional light wave”] , the SPPs being generated by combining surface plasmons (SPs) formed on the metal surface with photons [see “the light is scattered by the grating coupler 110 to turn into evanescent light, which interacts with the free electrons in the Ag thin films 102 and 104 and the dielectric polarization in the PMMA resin thin film 103 to excite surface plasmon polaritons” see evidence Nabet paragraph 0019 “A plasmon is a quantum of plasma oscillation. More specifically, plasmons are oscillations of the free electron gas densities, which may be at optical frequencies. Plasmons may couple with photons to create plasmon-polaritons (PP). Surface plasmons are confined to surfaces of materials the free electrons on the surface of a metal”] of a light wave, by the detector  ; and 
generating the photocurrent [“In FIG. 3, reference numerals 302 and 303 respectively denote an upper electrode for taking out the photoelectric current of the photodetector 301 and a lower electrode” “the use of the grating coupler 109 provides an effect of enabling a highly efficient transformation between surface plasmon polaritons and a three-dimensional light wave”]  by using the absorbed SPPs by the detector .
Kuroda does not teach nanohole is array, detector is array.

See Kuroda “Si cantilever 101” see Fig. 6 see SOI wafer.
See Candelaria Fig. 2 “FIG. 2 is an energy band diagram of the embodiment of FIG. 1 under a zero gate bias and illustrates the effect of strain induced band splitting on channel layer 12. FIG. 2 shows the relative relationship between valence band 22 and conduction band 23 in epitaxial layer 13, channel layer 12, and monocrystalline silicon layer 11. When channel layer 12 is under tensile stress, valence band edge or interface 24 in channel layer 12 splits and in effect, moves up in energy level toward conduction band 23. In addition, conduction band edge or interface 26 splits and in effect, moves down in energy level toward valence band 22. This results in a channel layer bandgap 27 that is narrower than monocrystalline silicon layer bandgap 28 and epitaxial layer bandgap 29. The offset or narrowing of channel layer bandgap 27 in effect creates a potential well that traps holes and electrons within channel layer 12”.
Thus it would be obvious to modify Kuroda to include tensile stress in the photodetector 301 i.e. to include that the light absorbing layer is having a conduction band and a valence band in which an energy level is split.
The motivation is use the split in the valence band and conduction band to narrow bandgap to increase the range of absorption of light.
Kuroda and Candelaria as combined does not teach nanohole is array, detector is array.
See Nabet paragraph 0042 “array of MSM photodetectors with parallel linear plasmonic lenses”.
Thus it would be obvious to modify Kuroda to include nanohole is array, detector is array.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to process more information.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818